SWING, J.
Certain levies were made by tbe several school boards of the county to pay certain fees, which, properly belonged to Lewis, auditor of Hamilton county, and are now in process of collection. Lewis seeks by mandamus to have the same paid now, the December taxes having been paid. The petition should not prevail at the present time. Upon settlement between auditor and treasurer the amount collected on the levy made for this purpose should be paid to Lewis on the warrant of the auditor drawn on the treasurer. The only fund available for the payment of this amount is what is collected by taxation, and when collected, and not until then, it should be paid as above stated, and the amount cannot be-ascertained until the semi-annual settlements as provided in Sec. 1069' Bev. Stat.
The action is premature.
Giffen and Smith, JJ., concur.